UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6601



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SYLVIA ANITA RYAN-WEBSTER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:02-cr-00060-TSE)


Submitted:   June 15, 2007                 Decided:   July 10, 2007


Before WILLIAMS, Chief Judge, and TRAXLER and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sylvia Anita Ryan-Webster, Appellant Pro Se.         Kevin Victor
DiGregory, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sylvia Anita Ryan-Webster appeals the district court’s

order   denying   her   “Motion   to   Waive   or   Dismiss   Petitioner’s

Restitution.” United States v. Ryan-Webster, No. 1:02-cr-00060-TSE

(E.D. Va. Feb. 20, 2007).    We have reviewed the record and find no

reversible error. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -